Case 3:18-cv-10500-AET-LHG Document 113 Filed 06/14/19 Page 1 of 1 PageID: 4270



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                             MINUTES OF PROCEEDINGS


  OFFICE: TRENTON                                             6/14/2019
  JUDGE ANNE E. THOMPSON
  COURT REPORTER: J. QUINN


  TITLE OF CASE:
  LAUREN HALL                                                  CV18-10500(AET)

  vs

  WELCH FOODS, INC. et al

  APPEARANCES:
  Michael Ansell, Esq., Michael Mietlicki, Esq. & Kim Richman, Esq., for plaintiffs.
  Dan Silverman, Esq. & David King, Esq., for defendants Welch Foods, Inc. et al & Ellen
  Horowitz Dale, Esq., for defendants Promotion in Motion.


  NATURE OF PROCEEDINGS: MOTION HEARING
  Oral argument re: [90] MOTION to Certify Class and for Summary Judgment.
  Ordered decision reserved.



  TIME COMMENCED: 9:30 a.m.
  TIME ADJOURNED: 11:15 a.m.
  TOTAL TIME: 1 hour 45 minutes


                                                      s/Ann Dello Iacono
                                                        Deputy Clerk
